Citation Nr: 1436034	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for medial meniscus   tear of the right knee with degenerative joint disease, status post arthroscopic debridement with chondroplasty.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 1990, December 2000 to April 2001, and May 2002 to September 2002, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A November 2012 rating decision awarded a temporary total rating following the Veteran's right knee surgery from August 27, 2012, with a return to the 10 percent evaluation effective October 1, 2012.  As a 100 percent rating is the maximum payable, the period from August 27, 2012 to September 30, 2012 is not for consideration in this appeal.

In January 2013, the Board remanded the current issue for further evidentiary development. 

The Board notes that in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

During the period under review, the Veteran's right knee disability has been manifested by arthritis with non-compensable limitation of motion, and meniscus abnormality with subjective complaints of instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's medial meniscus tear of the right knee with degenerative joint disease, status post arthroscopic debridement with chondroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2013).

2.  The criteria for a separate 10 percent rating for meniscus abnormality with instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher rating for his medial meniscus tear  of the right knee with degenerative joint disease, status post arthroscopic debridement with chondroplasty (hereinafter, "right knee disability"), arises      from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.

The Board also notes that the actions requested in the January 2013 remand have been undertaken.  The Veteran was afforded an additional VA knee examination, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran injured his right knee during active duty for training in June 2008, and service connection for a right knee disability was granted in a March 2010 rating decision.  The RO assigned the disability a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2013) effective October 27, 2009.  The Veteran asserts that he is entitled to a higher initial rating.  As previously noted, the period under review is exclusive of an already established temporary total rating from August 27, 2012 through September 30, 2012 for surgical convalescence.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis   and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2008, the Veteran was examined after an MRI confirmed he had torn his right medial meniscus in what he described as a "twisting injury" during active duty for training in June 2008.  Swelling and an unspecified degree of limitation in range of motion were noted.  The examiner indicated there was no instability.  In August 2008, after he underwent knee surgery, decreased range of motion in both flexion and extension were noted, to unspecified degrees.

The Veteran was afforded a VA knee examination in February 2010, at which time he reported symptoms of pain, stiffness, weakness, instability, and giving way.  Upon physical examination, the examiner reported an abnormal meniscus without locking or dislocation, crepitus and tenderness with clicks and snaps, but no instability.  Range of motion testing showed right knee flexion to 85 degrees, and extension to 0 degrees.  The examiner observed objective pain with active motion and pain with repetitive motion, but no additional limitation of range of motion after repetitive motion.

In November 2010, the Veteran underwent physical therapy for a flare-up of knee pain, and reported that he experienced right knee buckling.  Ranges of motion of the right knee from 0 to 83 degrees and 0 to 116 degrees were noted that month.  An anterior drawer test was negative.

The Veteran underwent another VA knee examination in April 2011.  He reported difficulty with standing, walking, and prolonged sitting, as well as with stairs and squatting.  He reported wearing a hinged brace most of the time and using a cane.  The Veteran described symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of motion, locking, swelling, tenderness, and popping.  He denied episodes of dislocation or subluxation.  Upon physical examination, the examiner noted edema, tenderness, pain at rest, abnormal motion, guarding of movement, clicks or snaps, grinding, subpatellar tenderness, and abnormality of the meniscus, but no instability.  Range of motion testing showed right knee flexion to 55 degrees and extension to 0 degrees.  Objective evidence of pain with active motion was noted, as was pain following repetitive motion.  Additional limitation of range of motion after repetitive motion was not observed.  X-ray imaging of the right knee confirmed mild degenerative arthritis.

During VA treatment for right knee pain several days later, the Veteran reported mechanical symptoms in his right knee with locking and catching, but denied instability.  Lateral and medial joint line tenderness were noted.  Range of motion testing showed flexion to 130 degrees and extension to 0 degrees.  In August 2011, the Veteran again presented with right knee pain, reporting locking symptoms.  Range of motion testing showed flexion to 60 degrees, and x-ray imaging revealed a torn meniscus.  Range of motion testing during treatment in June 2012 showed flexion to 90 degrees and extension to 0 degrees.  Lachman and posterior drawer tests were negative, but a McMurray's test was positive.  

A VA examination was also conducted in June 2012 in connection with the Veteran's claim for service connection for his left knee, at which time both knees were examined.  Range of motion testing showed right knee flexion to 90 degrees with pain beginning at 90 degrees, and extension to 0 degrees, with no objective evidence of painful motion.  The examiner found no additional limitation of range of motion after repetitive motion, but noted functional loss in the form of pain on movement and interference with sitting, standing, and weight-bearing.  Stability testing was normal, and there was no evidence of recurrent patellar subluxation or dislocation.  A meniscal tear, frequent episodes of joint pain, and meniscectomy were also noted.  X-ray imaging again confirmed degenerative arthritis.  The examiner also noted that, based on an MRI, the Veteran's anterior and posterior cruciate ligaments and medial and lateral collateral ligaments appeared intact.

In August 2012, the Veteran underwent a right knee arthroscopy and partial medial meniscectomy.  In September 2012, he reported for his two-week post-operative appointment, at which time range of motion testing showed flexion to 100 degrees and extension to 0 degrees

The Veteran was afforded a fourth VA examination in March 2013.  At that time, he reported that his knee continued to give way.  He stated that he experienced locking, swelling, and stiffness, and had difficulty bending and arising from his desk at work.  He also described difficulty navigating stairs, and noted that his knee gave out about once every two days.  The Veteran reported daily flare-ups that consisted of swelling, pain, and limitations in walking.  Upon physical examination, the examiner noted pain on palpation of the joint line.  Stability testing and strength tests were normal, and there was no evidence of patellar subluxation or dislocation.  The examiner noted a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  X-ray imaging again confirmed right knee arthritis.  Range of motion testing showed flexion to 80 degrees with objective evidence of painful motion at 50 degrees, and extension to 0 degrees, with objective evidence of painful motion at 0 degrees.  Additional limitation of range of motion with repetitive motion was not shown.  The examiner noted the Veteran demonstrated functional loss in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and locking at least once daily.  The Board notes that the examiner indicated these were functional loss factors affecting the Veteran's left knee, but, based on the context of the remarks, it appears that the examiner intended to describe the factors affecting the right knee.

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted at any time.  

At no point during the time period under review has either right knee flexion or extension been limited to a compensable degree.  Although the Veteran has reported pain, weakness, and a decrease in joint movement speed, the medical evidence of record does not reflect any additional limitation of motion in response to repetitive motion that would support a higher rating under Diagnostic Codes 5260 or 5261, even considering the Veteran's subjective complaints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995); Mitchell, 25 Vet. App. 32.  Furthermore, as there has been no time when both flexion and extension have been limited to a compensable degree, separate ratings under Diagnostic Code 5260 and 5261 are not warranted.  VAOPGCPREC 9-2004.

Additionally, the Board notes that the Veteran reports experiencing instability and giving way in his right knee.  While the evidence generally reflects the knee to be stable on objective testing, radiographic evidence of a meniscal tear and abnormality was noted.  Thus, the Board will resolve all doubt in the Veteran's favor and find that his complaints concerning instability and the objective findings of meniscal abnormalities supports a separate 10 percent rating, but no higher, under Diagnostic Code 5257.  Objective evidence of moderate or severe instability has not been shown by the medical evidence.  Therefore, a higher rating is not warranted under Diagnostic Code 5257

The Board notes that it has considered the Veteran's statements regarding the difficulty he experiences standing, walking, climbing stairs, bearing weight, and rising from a seated position, as well as his subjective symptoms, including pain, swelling, locking, stiffness, giving way, instability, weakness, and limited motion, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his disability, and finds that the 10 percent rating for arthritis and the separate 10 percent rating based on meniscus abnormality with complaints of instability adequately address the right knee symptomatology.  

In summary, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5010-5260 is not warranted for the Veteran's right knee disability at any time during the period under review, but that a separate 10 percent rating is warranted under Diagnostic Code 5257 for meniscus abnormality with complaints of instability.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms of pain, swelling, locking, stiffness, giving way, instability, weakness, and limitation of motion, and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than that assigned.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A disability rating in excess of 10 percent for medial meniscus tear of the right knee with degenerative joint disease, status post arthroscopic debridement with chondroplasty medial meniscus tear of the right knee with degenerative joint disease is denied.

Entitlement to a separate 10 percent rating for meniscus abnormality with instability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


